Name: Commission Regulation (EEC) No 2076/84 of 19 July 1984 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/8 Official Journal of the European Communities 20 . 7 . 84 COMMISSION REGULATION (EEC) No 2076/84 of 19 July 1984 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves lated in one of the denaturing methods for skimmed milk provided for in the said Article should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 10 (3) thereof, Whereas Article 3 ( 1 ) (b) of Commission Regulation (EEC) No 2793/77 ('), as last amended by Regulation (EEC) No 1 247/84 (4), specifies the methods which may be used to denature skimmed milk ; whereas Commission Directive 83/61 5/EEC of 29 November 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs 0 replaced , with effect from 1 September 1984, the maximum levels of copper which may be used in feedingstuffs ; whereas the quantity of copper stipu HAS ADOPTED THIS REGULATION : Article 1 In Article 3 ( 1 ) (b), third indent, '200 grams' is replaced by ' 175 grams'. Article 2 This Regulation shall enter into force on 1 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( J ) OJ No L 150, 6 . 6 . 1984 , p. 6 . (') OJ No L 321 , 16 . 12 . 1977, p. 30 . (4 ) OJ No L 120, 5 . 5 . 1984, p. 10 . ( 5 ) OJ No L 350 , 13 . 12 . 1983 , p. 17 .